Bloodworth, J.
In no case where the motion for new trial contains the general grounds only, and there is a conflict in the evidence, is this court called upon to say which witness or witnesses spoke the truth. This is a question entirely for the jury, under a proper charge of the court. ■ In such a case all that is necessary for this court to determine is whether or not there is any evidence to support the verdict. In this case there is “some” evidence to support the verdict, for a witness testified: ■ “We found some whisky there about 35 steps from his house, right in the edge of the yard. It was just below his yard, on his premises. There *542was a gallon jug, two quarts, and three or four coca-cola bottles full.” The trial judge was satisfied with the verdict, and we cannot interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.